19-3388
    Valentin v. Commissioner of Social Security


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 9th day of September, two thousand twenty.

    PRESENT:
                DEBRA ANN LIVINGSTON,
                      Chief Judge,
                JOHN M. WALKER, JR.,
                DENNIS JACOBS,
                      Circuit Judges.
    _______________________________________

    Carmen Luz Mendez Valentin,

                                Plaintiff-Appellant,
                       v.                                                   19-3388

    Commissioner of Social Security,

                                Defendant-Appellee.

    _______________________________________


    FOR PLAINTIFF-APPELLANT:                           Carmen Luz Mendez Valentin, pro se,
                                                       Brooklyn, NY.

    FOR DEFENDANT-APPELLEE:                            Varuni Nelson, Arthur Swerdloff, Sean P.
                                                       Greene, Assistant United States Attorneys,
                                                       for Richard P. Donoghue, United States
                                                       Attorney, Eastern District of New York,
                                                       Brooklyn, NY.
       Appeal from a judgment of the United States District Court for the Eastern District of New

York (DeArcy Hall, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Carmen Luz Mendez Valentin, proceeding pro se, sought review of a final

determination by the Commissioner of Social Security (“Commissioner”) denying her application

for social security disability insurance benefits (“SSDI”). She appeals the district court’s grant of

judgment on the pleadings in favor of the Commissioner. We assume the parties’ familiarity with

the underlying facts, the procedural history of the case, and the issues on appeal.

       We review de novo a district court’s grant of judgment on the pleadings. Williams v. Apfel,

204 F.3d 48, 49 (2d Cir. 1999). When the district court upholds a benefits determination by the

Commissioner, we conduct a de novo review of the administrative record “to determine whether

there is substantial evidence supporting the Commissioner’s decision and whether the

Commissioner applied the correct legal standard.” Zabala v. Astrue, 595 F.3d 402, 408 (2d Cir.

2010) (quoting Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002)). Under the substantial

evidence standard, “once an ALJ finds facts, we can reject those facts only if a reasonable

factfinder would have to conclude otherwise.” Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443,

448 (2d Cir. 2012) (emphasis and internal quotation marks omitted).

       Here, an independent review of the record and relevant case law reveals that the district

court properly granted judgment on the pleadings to the Commissioner. Accordingly, we affirm

for substantially the reasons stated by the district court in its well-reasoned September 30, 2019,



                                                 2
decision.

       Although Valentin raises allegations and presents evidence of additional health problems,

these do not provide a basis for remand. A court “may at any time order additional evidence to

be taken before the Commissioner of Social Security, but only upon a showing that there is new

evidence which is material and that there is good cause for the failure to incorporate such evidence

into the record in a prior proceeding.” 42 U.S.C. § 405(g). New evidence is material if it is

relevant to the claimant’s condition during the time period for which benefits were denied, it is

probative, and there is a reasonable possibility that the new evidence would have influenced the

Commissioner to decide claimant’s application differently. See Pollard v. Halter, 377 F.3d 183,

193 (2d Cir. 2004) (citing Tirado v. Bowen, 842 F.2d 595, 597 (2d Cir. 1988)). Valentin does not

explain why she did not incorporate these claims into the record before the agency. In any event,

Valentin’s additional evidence and allegations largely do not relate to the relevant period between

2011 and 2016, and they do not establish a reasonable possibility that the Commissioner would

find that she was disabled during that period. To the extent that Valentin argues that she is

currently unable to work because of her advancing age and a recent deterioration in her health, this

argument misses the mark because Valentin was required to demonstrate that she became disabled

while she was still insured, and Valentin has not challenged the agency’s finding that she was last

insured in March 2016. See Kohler v. Astrue, 546 F.3d 260, 265 (2d Cir. 2008) (to be eligible for

benefits, an applicant must demonstrate that she was disabled within the meaning of the Social

Security Act on or before her date last insured); see also LoSacco v. City of Middletown, 71 F.3d

88, 92–93 (2d Cir. 1995) (issues not raised in an appellate brief are considered abandoned).

       In addition, Valentin challenges the Commissioner’s determination that she can “ambulate

                                                 3
effectively,” arguing that she walks slowly and would benefit from the use of a cane, and that the

record understates her limitations because she takes steps to conceal or “minimize” them. These

claims are not supported by any evidence in the record, and the agency’s determination is

supported by substantial evidence for the reasons stated by the district court. Similarly, Valentin

challenges the Commissioner’s determination that she had a residual functional capacity (“RFC”)

to use her dominant hand “occasional[ly]” during the relevant period by asserting that she cannot

use the hand “excessively” without pain and swelling. It is not clear that “occasional” use would

be “excessive.” In any event, the Commissioner’s determination on this point is also supported

by substantial evidence for the reasons stated by the district court, and Valentin does not identify

any evidence supporting a more limited RFC.

       Finally, to the extent that Valentin suggests that the district court or the administrative law

judge was biased against her, this claim is insufficiently argued and without merit: Valentin does

not specify which judge she believes was biased or identify any facts suggesting bias. See Chen

v. Chen Qualified Settlement Fund, 552 F.3d 218, 227 (2d Cir. 2009) (adverse rulings, without

more, do not provide a reasonable basis for a judicial bias claim).

       We have considered all of Valentin’s arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk of Court




                                                 4